Title: To Thomas Jefferson from Edmund Randolph, 28 January 1787
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond January 28. 1787

The new arrangement, to which my aversion to the law has lately given birth, throws me into a new scene, which leaves me at leisure to testify my respect for you, by transmitting any intelligence, occurring here, worthy of your notice.
At present, however, political action has ceased, and this state is in perfect tranquillity; the assembly having risen about a fortnight ago, and the public mind being at rest on the subject of paper-money. It has been defeated, indeed, on the first erection of its crest. But the year may possibly not pass away, before the number of its enemies will be found to be diminished. What if a certain popular leader should espouse it? And the same men, who refused to expedite the administration of justice, clogged as it now is, should return in the delegation? I suggest this as a suspicion only. It is to be developped by time alone.
Our capitol rears its head, to the approbation of most people: but I tremble, lest we should have committed some blunder in proportion. The danger of this I mentioned in my letter to you of July last: but from the indolence of our superintendant he has never finished the draught, which I desired for your inspection. The outward walls are raised above the windows of the first story, and we have obtained a vote of 6000£ on the contingent fund, towards this work. This sum may truly be called depreciated paper, warrants on this fund being exchanged for cash at one half. From this circumstance we shall have our eyes fixed on the accommodation of the legislature in this building at their next cession having experienced their hardiness in supplying us, and foreseeing the probable effect of rousing their pride to finish a house, in which they themselves sit.
Being engaged in preparing for an official visit to the naval offices below, I shall for the present only beg you, to inform Mr.  Mazzei that I have remitted him money—wrote to him in the summer—am settling with Mr. Webb—and shall give him a full detail very soon.
You will oblige me too by offering my best respects to Mr. Short, and to be assured that I am dear sir with the greatest sincerity yr. friend and serv:

Edm: Randolph

